Allowance notice 
1.	The present application is being examined under the pre-AIA  first to invent provisions. This office action is in response to the papers filed on 02/11/2022, after the final office action mailed on 12/14/21, wherein applicant has amended claims 2, 11, 15, 22-23 and 30 along with AFCP 2.0 request. 
	In view of persuasive arguments made by the applicant that Nemori, Kallioniemi, and Kozlov do not teach or suggest that the probe comprising a capture agent that comprise a substrate for target enzyme in a tissue section, where the capture agent is conjugated to the oligonucleotide, amplifying the oligonucleotide before sequencing all or a portion of the oligonucleotide, or a complement thereof (Remarks, pg. 13), the finality of the final office action has been withdrawn and notice of allowance has been issued.
2.	The instant application is a continuation of 16435295, filed 06/07/2019, now U.S. Patent 10,996,219, which is a continuation of 16/430,015, filed 06/03/2019, which is a continuation of 16/414,213, filed 05/16/2019, now U.S. Patent 10,787,701, which is a continuation of 16/402,098, filed 05/02/2019, now U.S. Patent 10,472,669, which is a continuation of 16/276,235, filed 02/14/2019, now U.S. Patent 10,480,0222, which is a continuation of 15/187,661, filed 06/20/2016, now U.S. Patent 10,308,982, which is a continuation of 13/080,616, filed 04/05/2011, now U.S. Patent 9,371,598 and claims priority from provisional application 61321124, filed 04/05/2010.



Request for initialed form PTO-1449
3.	Applicant has noted that they have not received an initialed copy (PTO-1449) of  IDS filed on 10/8/21 and 12/13/21. The examiner has reviewed and asserts that said initialed copies are present among 12 1449 forms. For better customer experience the Examiner has also included the copies of said documents with this office action.

AFCP 2.0  request
4.	AFCP 2.0 request has been considered. For the reasons discussed in section 1, Allowance notice has been issued.

Claim status
5.	In the claim listing of 2/11/22 claims 2-9, 11-15 and 17-30 are pending in this application and are under prosecution. Claims  2, 11, 15, 22-23 and 30 are amended. Claims 1, 10, 16 and 31 are canceled. The amendments have been reviewed and entered. No new matter has been introduced by the amendments as applicant has identified support in the instant specification (Remarks, pg. 7).

Withdrawn Rejection and Response to the Remarks
6.	The pending ODP rejections have been withdrawn for the reasons discussed in section 1. 



Examiner’s comment
7.	Claims 2-9, 11-15 and 17-30 have been renumbered and presented in the same order as presented by the applicant.

Conclusion
8.	Claims 2-9, 11-15 and 17-30 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634